Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 9/29/2020 and 1/6/2022 were filed. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
With regards to claim 1, Lubbers et al. (US 8710950 B2), herein referred to as Lubbers, discloses a patient repositioning apparatus comprising: a mounting frame (base frame 12) configured to couple to an underside of a bed frame (intermediate frame 14), a motor housing (retractor 30) coupled to the mounting frame, a strap (tether 26) coupled to the winch (spool 178) and configured to be wound around the winch by the motor (electric motor 182) the motor housing carrying a motor and a winch, wherein the motor is operable to tum the winch, the strap having at least one coupling mechanism (attachment device 24) configured to couple to a bed sheet (sheet is seen below patient 36 connected to tether 26 via attachment device 24).
However Lubbers does not teach or fairly suggest a motor housing rotatably coupled to the mounting frame for rotation about an axis, and wherein the motor housing is lockable relative to the mounting frame at first and second positions that are spaced apart about the axis by about 90 degrees. Claim 1 is therefore allowable. Claims 2-17 are also allowable since they require all of the limitations of the base claim. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXIS F LOPEZ whose telephone number is (571)272-5329. The examiner can normally be reached M-Th 9:30am- 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter M. Cuomo can be reached on (571) 272-6856. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DAVID R HARE/Primary Examiner, Art Unit 3673                                                                                                                                                                                                        
1/20/2022